     Case 2:21-bk-15086-VZ        Doc 31 Filed 07/26/21 Entered 07/26/21 15:40:54                 Desc
                                   Main Document Page 1 of 1



 1     Michael Okayo (249466)
       Law Offices of Michael Okayo
 2     21515 Hawthorne Blvd, Suite 200                                  FILED & ENTERED
       Torrance, CA 90503
 3
       Tel: 310-844-7626
 4     Email: mokayo@okayoco.com                                              JUL 26 2021
 5     Attorney for Debtor: Ricky Loen Carrell                           CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
 6                                                                       BY carranza DEPUTY CLERK


 7

 8                                UNITED STATES BANKRUPTCY COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION

10     In re:                                             Case No.: 2:21-bk-15086-VZ
                                                          Chapter 13
11              RICKY LEON CARRELL
                                                          ORDER GRANTING MOTION TO
12                                                        VACATE ORDER DISMISSING
13
                                                          BANKRUPTCY CASE

14                                                        [NO HEARING – LBR 9013-1(q)]
15

16              Having reviewed the Debtor's Motion to Vacate Dismissal and Reinstate the Chapter 13

17     Bankruptcy Pursuant to LBR 1017-2(c) (“Motion”) and noting that the Debtor has affixed the
18
       missing case commencement documents, IT IS ORDERED that the Motion is GRANTED and the
19
       Debtor must now separately file the missing case commencement documents.
20
                                                           ###
21

22

23

24

25        Date: July 26, 2021

26

27

28
